DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 11/9/2021 has been received and entered.
Claims 19 and 22-27 have been cancelled.
Claims 1-18 and 20-21 are pending and under examination. 
The rejection on claims 1-17 under 35 USC 101 is maintained and on the record.

Applicant’s arguments are summarized below:

“Applicant has amended claim 1 to affirmatively recite an action that effects a particular treatment for an organic acidemia: "administering a treatment to the subject to improve compromised hepatic enzyme activity associated with the organic acidemia". The treatment step of claim 1, as presently amended, is similar to the immunization step of the claims at issue in Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057 (Fed. Cir. 2011) and the administration of iloperidone step of the claims at issue in Vanda Pharm. Inc. v. West-Ward Pharm. Int'l Ltd., 887 F.3d 111 (Fed. Cir. 2018), both of which were found patent- eligible. Thus, as presently amended, claim 1 includes an administration step, effecting a particular treatment, such that the Office should find that claim 1 is not "directed to" a judicial exception. The treatment administered is directed particularly to improving compromised hepatic enzyme activity associated with an organic acidemia. As such, the relationship of FGF21 and GDF15 levels to efficacy of treatment for an organic acidemia is integrated into a practical application of treatment for an organic acidemia and determining the efficacy of such a treatment under Step 2A, Prong Two. Therefore, claim 1 should be found patent eligible. 

Regarding claims 18 and 20, the Office asserts that since claims 18 and 20 both include an option of "discontinuing" treatment, the option of discontinuation of treatment effectively makes the treatment step not an affirmative action. Applicant has amended claims 18 and 20 to delete reference to discontinuing treatment based on the levels of the specified gene 

Applicant’s arguments have been considered but are not persuasive. 

As to claim 1, it is noted that applicants amended feature, in the middle of the claim, “administering the treatment to the subject to improve comprised hepatic enzyme activity associated with the organic acidemia”.  

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is still No. 

It is because the step of “administering” is the conventional treatment, i.e. prior and post of treatment resembling to the Prometheus scenario (Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) where a treatment was administered to the patient followed by measuring related drug-metabolite. This administering step does not provide a significant weight to the claim amounting more than law of nature. It is because this step is not one that applies, relies on, or uses the judicial exception (Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals  (2018)). The step of treating the subject is merely part of data-gathering process. One clinician cannot determine how a treatment works unless administering the treatment to the subjects followed by measuring the biomarkers (MPEP 2106.05(a)).  In another word, the initial treatment testing here is not the step one clinician does in response to the law of nature, i.e. identified FGF21 and/or GDF15 patient and treating the identified patient accordingly (See Vanda holding).  Overall, the law of nature is at the end of the instant claim, i.e. correlating 

With regard to claim 18 and 20, the last step “altering or continuing the treatment based on the level after treatment compared to the level before treatment” provides meaningful limitations that amount to significantly more than a judicial exception.  Therefore claims 18, 20-21 are allowable. 

					Conclusion 

6.	Claims 18 and 20-21 are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641